[Cite as Sylvester v. Keister, 2011-Ohio-682.]



                        [Please see original opinion at 2011-Ohio-178.]


                 IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT

ANTHONY SYLVESTER, ET AL                         :
                                                 :
                  Plaintiff-Appellee             :
                                                 :
                                                 :
-vs-                                             :    JUDGMENT ENTRY
                                                 :
                                                 :
AARON M. KEISTER                                 :    Filed: February 10, 2011
                                                 :
                 Defendant-Appellant             :    CASE NO. 2010-CA-00078


        {¶ 1} “App. R. 26 provides a mechanism by which a party may prevent

miscarriages of justice that could arise when an appellate court makes an obvious error

or renders an unsupportable decision under the law.” State v. Owens (1997), 112 Ohio

App. 3d 334, 336, 678 N.E. 2d 956, dismissed, appeal not allowed, 77 Ohio St. 3d

1487, 673 N.E. 2d 146.

        {¶ 2} In Matthews v. Matthews (1981), 5 Ohio App. 3d 140, 143, 450 N.E. 2d

278, the Franklin County Court of Appeals states, “[t]he test generally applied is whether

the motion for reconsideration calls to the attention of the court an obvious error in its

decision or raises an issue for our consideration that was either not considered at all or

was not fully considered by us when it should have been.”
Stark County, Case No. 2010-CA-00078                                           2




       {¶ 3} Appellant’s Application for Reconsideration correctly brings to our

attention that our opinion in the within, filed January 18, 2011, omitted the issue of

excessive damages, and this issue was not made moot by our decision on the default

judgment. Accordingly, Appellant’s Application is granted as to the issue of damages.

       {¶ 4} IT IS SO ORDERED.




                                               _________________________________
                                               HON. W. SCOTT GWIN

                                               _________________________________
                                               HON. WILLIAM B. HOFFMAN

                                               _________________________________
                                               HON. JULIE A. EDWARDS




             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT

ANTHONY SYLVESTER, ET AL                   :
                                           :
              Plaintiff-Appellee           :
                                           :
                                           :
-vs-                                       :       JUDGMENT ENTRY
                                           :
                                           :       Filed: February 10, 2011
AARON M. KEISTER                           :
                                           :
             Defendant-Appellant           :       CASE NO. 2010-CA-00078
Stark County, Case No. 2010-CA-00078                                          3



      {¶ 5} Our opinion in the within, filed January 18, 2011, is vacated. The case is

hereby re-opened and a new opinion and judgment entry will be filed.

      {¶ 6} IT IS SO ORDERED.




                                            _________________________________
                                            HON. W. SCOTT GWIN

                                            _________________________________
                                            HON. WILLIAM B. HOFFMAN

                                            _________________________________
                                            HON. JULIE A. EDWARDS